Citation Nr: 0510834	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-34 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits, to include consideration 
of whether a claim for such benefits was filed in a timely 
manner.  

3.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs nonservice-connected death 
pension benefits.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The serviceman had recognized guerilla service in the 
Philippines from October 1942 to March 1945 and from March 
1945 to July 1945, and had regular Philippine Army service 
from July 1945 to December 1945.  He died in April 1981.  The 
appellant is the serviceman's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2002 and later 
by the Department of Veterans Affairs (VA) Manila Regional 
Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the serviceman did not establish 
service connection for any disabilities.

3.  The serviceman died on April [redacted], 1981, at the age of 70 
years, due to a CVA.  

4.  Residuals of a CVA were not present during service, were 
not manifested within one year after service, and did not 
develop as a result of any incident during service.

5.  No claim for VA benefits was pending at the time of the 
serviceman's death.

6.  The appellant first submitted a claim for accrued 
benefits in April 2001.

7.  The appellant's spouse's only service was recognized 
guerilla service in the Philippines from October 1942 to 
March 1945 and from March 1945 to July 1945, and regular 
Philippine Army service from July 1945 to December 1945.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
serviceman's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.311, 3.312 (2004).

2.  The appellant's claim for accrued pension benefits was 
not filed in a timely manner, and the criteria for payment of 
accrued benefits are not met.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(a) (2003); 38 C.F.R. § 3.1000(c) 
(2004).

3.  The legal criteria for basic eligibility for VA 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. §§ 101, 107, 1541 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as 
letters from the RO dated in August 2002 and June 2004, 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The August 
2002 letter was provided prior to the adjudication of the 
claims.  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The basic elements for 
establishing service connection for the cause of death have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
All available service records have been obtained.  The death 
certificate has also been obtained.  The appellant declined a 
hearing.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to two of the issues 
here on appeal.  As explained below, the issues are being 
denied due to the appellant's lack of legal status with 
respect to pension benefits and accrued benefits.  The facts 
are not in dispute.  Therefore, based on the Court's decision 
in Manning, the Board concludes that the appellant's claim is 
not subject to the provisions of the VCAA.

Moreover, the Board notes that even under the VCAA, VA will 
refrain from or discontinue assisting a claimant in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim, such as cases in which the 
appellant is requesting a benefit to which he is not entitled 
as a matter of law or when the claimant is ineligible because 
of lack of qualifying service, lack of veteran status or 
other lack of legal eligibility. See 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  As discussed below, the 
Board finds that the appellant is ineligible for the benefit 
sought, and thus further assistance would not be helpful and 
will not be provided.

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For
 The Cause Of The Serviceman's Death.

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the serviceman's death.  
She asserts that the cause of the serviceman's death was a 
result of his service.  She argues that her spouse contracted 
tropical disease during the war years, and there were no 
hospital facilities or medications for treatment.  She 
contends that he continued to suffer from such disease after 
service, and that they contributed to his death. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Special presumptions are applicable for certain diseases 
specific as to former prisoners of war.  Under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(c), if a veteran is: (1) a 
former prisoner of war, and (2) as such was interned or 
detained for not less than 30 days, certain chronic diseases, 
such as avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, irritable bowel syndrome, peptic ulcer disease or 
peripheral neuropathy (except where directly related to 
infectious causes), shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service.  
Significantly, however, the record reflects that the 
serviceman was not interned or detained as a prisoner of war 
for 30 days or more.  Therefore, the POW presumptions do not 
apply in this case.  Moreover, even if there had been 
verified POW status, the Board notes that there is no 
indication that the serviceman had any of the presumptive 
disorders.  Residuals of a CVA are not one of the disorders 
which may be presumed to have been incurred in service.  

Similarly, the following diseases shall be granted service 
connection as a result of tropical service, although not 
otherwise established as incurred in service if manifested 
to a compensable degree within the applicable time limits 
under §3.307 or §3.308 following service in a period of war 
or following peacetime service, provided the rebuttable 
presumption provisions of §3.307 are also satisfied:  
Amebiasis, blackwater fever, cholera, dracontiasis, 
dysentery, filariasis, Leishmaniasis, including kala-azar, 
loiasis, malaria, onchocerciasis, oroya fever, pinta, 
plague, schistosomiasis, yaws, and yellow fever.  Resultant 
disorders or diseases originating because of therapy 
administered in connection with such diseases or as a 
preventative thereof.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

During his lifetime, the serviceman did not establish service 
connection for any disabilities.  

The serviceman's death certificate shows that he died on 
April [redacted], 1981, at the age of 70 years, due to a CVA.  The 
death certificate does not contain any indication that the 
cause of death was related to service.  The Board also notes 
that the death certificate does not contain any references to 
any tropical diseases.  

The serviceman's service records contain no mention of 
disease.  An affidavit for Philippine Army Personnel dated in 
July 1946 shows that in response to a question regarding 
whether any wounds or illnesses had been incurred, the 
response was "none."  

Thus, the records contemporaneous to the serviceman's period 
of service do not provide any support for the claim for 
service connection for the cause of his death.  On the 
contrary, the records weigh against the claim as they show 
that his physical condition was normal at that time.

There is also no credible evidence that the disorder listed 
on the death certificate was manifested within the one year 
presumptive period after separation from service.  

Although the appellant has expressed her own opinion that the 
serviceman's death was related to service, that is not enough 
to support the claim.  The Court has held that lay persons, 
such as the appellant, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the evidence shows that the disease which 
resulted in the serviceman's death was not present during 
service or manifested within the presumptive period after 
service.  Accordingly, the Board concludes that a service-
connected disability did not cause or contribute 
substantially or materially to cause the serviceman's death.

II.  Entitlement To Accrued Benefits, To Include 
Consideration Of Whether A Claim For Such Benefits Was Filed 
In A Timely Manner.

The appellant seeks accrued benefits.  She argues that 
benefits should be payable because the veteran suffered from 
tropical diseases which she believes were incurred in 
service.

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years." See 38 
C.F.R. 3.1000(a).

A claim for accrued benefits must be filed within one year of 
the veteran's death.  38 C.F.R. § 3.1000(c).  The Board notes 
that the veteran died in April 1981.  The appellant first 
submitted a claim for accrued benefits twenty years later in 
April 2001.  Thus, the claim was not submitted until many 
years after the one year time limit had expired.  

The Board concludes that a claim for accrued benefits was not 
filed in a timely manner.  Accordingly, the appellant's claim 
for VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, even if the claim had been received in a timely 
manner, there is no basis for allowance of such benefits.  In 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application. 
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Without the veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive her own application for accrued 
benefits.  See Jones, 136 F.3d at 1300.  Accordingly, there 
is no legal basis to the appellant's claim for payment of 
accrued benefits.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of accrued 
benefits is denied due to the absence of legal merit. See 
Sabonis, supra.

III.  Whether The Appellant Has Basic Eligibility For 
Department of Veterans Affairs Nonservice-Connected Death 
Pension Benefits.

The appellant seeks a nonservice-connected death pension.  
Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  A non-
service-connected death pension may be awarded to the 
surviving spouse of a veteran of war who had qualifying 
service.  See 38 U.S.C.A. § 1541.  A veteran meets the 
service requirement if he or she served in the "active 
military, naval, or air service" during the time periods 
listed in 38 U.S.C.A. § 1521(j).

The appellant's spouse served in recognized guerilla service 
in the Philippines from October 1942 to March 1945 and from 
March 1945 to July 1945, and regular Philippine Army service 
from July 1945 to December 1945.  Persons with such service 
are limited, under 38 U.S.C.A. § 107(b), to VA benefits for 
compensation for service-connected disability or death, and 
their survivors may receive dependency and indemnity 
compensation for the service-connected death of the veterans.  
See 38 C.F.R. § 3.40; Laruan v. Principi, 4 Vet. App. 100 
(1993).  Under section 107(b), recognized guerilla service in 
the Philippines and/or regular Philippines Army service is 
not deemed to be "active military, naval, or air service" for 
purposes of eligibility for nonservice-connected pension 
benefits. Id.  Therefore, the appellant's spouse does not 
meet the qualifying service requisite for a non-service-
connected pension.

The Court has upheld this law and the associated regulations.  
See Laruan at 101; Reonal v Brown, 5 Vet. App. 458 (1993); 
Manlincon v. West, 12 Vet. App. 238 (1999).  Similar 
restrictions involving Philippine service have been held not 
to violate the United States Constitution.  See Quiban v. 
Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), 
rehearing denied (July 18, 1991).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) as applied to a 
Philippine veteran who subsequently moved to the United 
States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 
1993), cert. denied, 126 L. Ed. 2d 601 (1993).

In summary, the appellant's spouse's only service was with 
the recognized guerilla service in the Philippines from 
October 1942 to March 1945 and from March 1945 to July 1945, 
and regular Philippine Army service from July 1945 to 
December 1945.  Pursuant to statutory and case law, such 
service was not active military, naval, or air service for 
purposes of qualifying for VA benefits except for certain 
specified benefits.  38 C.F.R. § 3.40.  Pension is not a 
specified benefit, so it is not available to a recognized 
guerilla or a member of the Philippine Army.  Therefore, the 
recognized period of service does not provide the appellant 
basic eligibility for non-service-connected death pension.  
Accordingly, the appellant's claim for VA death pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the serviceman's death is 
denied.

The claim for accrued benefits was not filed in a timely 
manner.  The appeal is dismissed.

Basic eligibility for entitlement to VA death pension 
benefits is not established.  The appeal is denied.


	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


